THIS WARRANT, AND ANY SHARES OF COMMON STOCK ACQUIRED UPON THE EXERCISE OF THIS WARRANT, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY OTHER SECURITIES LAWS.THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT AND NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OF THEM UNDER THE ACT AND ANY OTHER APPLICABLE SECURITIES LAW, OR RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH SALE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT. NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE TRANSFERRED EXCEPT UPON THE CONDITIONS SPECIFIED IN THIS WARRANT, AND NO TRANSFER OF THIS WARRANT OR ANY OF SUCH SHARES SHALL BE VALID OR EFFECTIVE UNLESS AND UNTIL SUCH CONDITIONS SHALL HAVE BEEN COMPLIED WITH.THE TRANSFERABILITY OF THIS WARRANT AND THE UNDERLYING SHARES ARE SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN. THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTION. STOCK PURCHASE WARRANT Date of Issuance: Certificate No. To Purchase Shares of Common Stock of DAIS ANALYTIC CORPORATION THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which is hereby acknowledged: Subject to the conditions set forth herein, (“Holder”), or its permitted assigns, is entitled to subscribe for and purchase from Dais Analytic Corporation, a New York corporation (the “Company”), at any time or from time to time after the date hereof and continuing during the period of exercise set forth in paragraph3 hereof, a total of () fully paid and non-assessable shares of the Company’sCommon Stock, par value $0.01 per share (the “Common Stock”), at an exercise price of (US $) per share (the “Exercise Price”), subject to adjustment from time to time pursuant to the provisions of paragraph5 hereof.The term “Warrant(s),” as used herein, shall mean this Warrant of even date herewith, including all amendments to any such Warrants and all warrants issued in exchange, transfer or replacement therefor.The term “Warrant Shares,” as used herein, refers to the shares of Common Stock purchased or purchasable upon the exercise of this Warrant. This Warrant is subject to the following provisions, terms and conditions: 1.Definitions.For the purpose of the Warrants, the following terms, whether or not capitalized or underlined in the text of this Warrant, shall have the following meanings: “Commission” shall mean the U.S. Securities and Exchange Commission or any other governmental authority at the time administering the Securities Act. “Common Stock” shall mean the common stock, par value $0.01 per share, of the Company. “Company” shall have the meaning specified in the introduction to this Warrant. “Exercise Agreement” shall have the meaning specified in paragraph 2 hereof. “Exercise Price” shall have the meaning specified in the introduction to this Warrant. “Securities Act” shall mean the Securities Act of 1933, as amended, as any similar or successor federal statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time.Reference to a particular section of the Securities Act shall include a reference to the comparable section, if any, of any such similar or successor federal statute. “Warrant Shares” shall have the meaning specified in the introduction to this
